OPINION. Hablan, Judge: Supplement T, section 400, of the Internal Revenue Code, as amended by section 5 (a) of the Individual Income Tax Act of 1944, provides that in lieu of the taxes imposed by sections 11 and 12 taxpayers whose adjusted gross income is less than $5,000 may elect to be taxed on the adjusted gross income in accordance with its provisions. The petitioner so elected in his return for 1944 and in arriving at his adjusted gross income claimed the deduction here at issue. Section 22 (n) of the Internal Revenue Code defines “adjusted gross income” as used in this chapter to mean the gross income minus: (1) Tbade and business deductions. — The deductions allowed by section 23 which are attributable to a trade or business carried on by the taxpayer, if such trade or business does not consist of the performance of services by the taxpayer as an employee; (2) Expenses op tbavel and lodging in connection with employment. — The deductions allowed by section 23 which consist of expenses of travel, meals, and lodging while away from home, paid or incurred by the taxpayer in connection with the performance by him of services as an employee; (3) Reimbursed expenses in connection with employment. — The deductions allowed by section 23 (other than expenses of travel, meals, and lodging while away from home) which consist of expenses paid or incurred by the taxpayer, in connection with the performance by him of services as an employee, under a reimbursement or other expense allowance arrangement with his employer; * * * * * * * It is clear that the deduction claimed can not fall under section 22 (n) (1), since the services for which it is claimed were performed by petitioner as an employee. It is equally clear that the deduction can not fall under section 22 (n) (3), since the petitioner had no “reimbursement or other expense allowance arrangement with his employer.” Therefore, in order to be allowed, the deduction here at issue must qualify under section 22 (n) (2). There are no other provisions of the statute under which it is allowable. The respondent raises no objection to the amount of the deduction claimed herein. He simply maintains that section 22 (n) (2) does not apply, and that therefore the deduction should not be allowed. It is his contention that the petitioner’s Sunday trips from Independence to Parsons and return do not fall within the meaning of the words “travel * * * while away from home” as used in this section, because the trips were not overnight trips. In support of his contention the respondent quotes from the booklet entitled “Your Federal Income Tax (1946 Edition)” published by the Bureau of Internal Revenue, which states (p. 45) : H you pay or incur expenses for travel, meals, and lodging while away from home on your employer’s business, you may deduct them in computing the adjusted gross income on which your normal tax and surtax are based. However, expenses incurred by an employee while away on trips to various cities from which he returns to his home at the end of each day, regardless of the distance traveled, do not qualify as having been incurred “while away from home” and, therefore, are not deductible in computing adjusted gross income; * * * In the absence of any authority to the same effect as the cited booklet, we can not agree with the respondent’s contention. There is nothing in the legislative history of the travel expense deduction provisions of sections 22 and 23 of the Internal Revenue Code to show that Congress intended any such special interpretation of the words “travel * * * while away from home” as the respondent here advocates. In Helvering v. Rebsamen Motors, Inc. (C. C. A., 8th Cir.), 128 Fed. (2d) 584, the court said (p. 587): (1) We followed the rule that the use by a legislative body of words having definite meanings creates no ambiguity and that such words are to be taken and understood in their plain, ordinary and popular sense. We have come to realize that that rule is not always a safe guide to follow in construing the language of a taxing statute. * * * It is our understanding, however, that the rule is still to be applied unless it can-clearly be seen that Congress used the words in question in a broader or different sense than that which would ordinarily be attributed to them. * * * “Travel * * * while away from home” in its “plain, ordinary and popular” sense means precisely what it says. It means travel while away from one’s home. There is no connotation that the trip müst be an overnight one, nor do we think Congress intended such a connotation. Surely it would be absurd to say that an employee who flies from Boston to Washington on business and returns to Boston the same day is not entitled to the deduction, but that if he takes two days for the whole trip, he is entitled to the deduction. The petitioner’s home was Independence and his daily post of duty in his employment was Independence, and on Sundays he traveled away from Independence to Parsons, and then back, in the business of his employer. Therefore, he is entitled to the deduction claimed for the automobile expense of such travel. It is to be noted in the case at bar that the petitioner’s employment was not inherently one that entailed traveling away from his home town and returning on the same day, such as might be the condition with a trucker, a bus driver or an employee on a short run of a railroad. In the case at bar the trips were in the nature of extra services attached to the petitioner’s employment and not an inherent part of his work as a store manager. His travel took place on Sunday and was largely brought about by the war emergency. Furthermore, the expenses incurred in the case at bar were essentially those of travel and not expenses connected with the procurement of food. The expenses for which the petitioner herein is claiming a deduction are confined to the act of traveling. No part of them is expense inherent in supplying the personal needs of the petitioner, regardless of his location. Reviewed by the Court. Decision will be entered for the petitioner. Van Fossan and Mukdock, //., concur only in the result.